PER CURIAM.
Appellant, defendant below, takes this interlocutory appeal from an “order denying motion to quash process and service of process.” We reverse.
Appellant, a North Carolina resident, was served with process while waiting in the anteroom of a Broward Circuit Court *943Judge’s chambers to testify. The suit being litigated at the time of service was a post-dissolution of marriage matter between appellant and his former wife. The complaint served on appellant in the courthouse was filed by appellant’s ex-wife’s attorney and was based upon defamation of character.
In that there was no identity of parties and issues between the suit being litigated and the defamation action, appellant was entitled to immunity from service of process while attending court; for a reasonable time both before and after the court proceedings; and while returning to his North Carolina residence. Lienard v. DeWitt, 153 So.2d 302 (Fla.1963); State ex rel Ivey v. Circuit Court of Eleventh Judicial Circuit, 51 So.2d 792 (Fla.1951); Rorick v. Chancey, 130 Fla. 442, 178 So. 112 (1937); Bruner v. Robins, 191 So.2d 567 (Fla. 3d DCA 1966).
Reversed.